      Case 1:19-cv-05875-GHW-BCM Document 51 Filed 04/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CHANTELLE KREUTER,                                                                 04/21/2020
            Plaintiff,
                                                     19-CV-5875 (GHW) (BCM)
       -against-
                                                     ORDER SCHEDULING ORAL
TELADOC HEALTH, INC., et al.,                        ARGUMENT
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

        It is hereby ORDERED that the Court will hear oral argument via teleconference on
defendants’ motion to dismiss (Dkt. No. 39) on May 15, 2020, at 10:30 a.m. At that time,
counsel are directed to call (888) 557-8511 and enter the access code 7746387. An audio
recording of the teleconference will be made, from which a transcript may be prepared. If the
parties wish to have a live court reporter on the teleconference, they may so request, in writing,
no later than May 1, 2020. The Court cannot guarantee, however, that a reporter will be
available.

        It is further ORDERED that the parties shall file a single joint letter, no more than six
pages in length (three pages per side), no later than May 8, 2020, in which they identify any
pertinent and significant authorities published after that side’s last brief was filed, succinctly
describe the relevance of each such authority to the pending motion to dismiss, and avoid
duplicating points made, with respect to the same cases, in the joint letter due on the same date in
Reiner v. Teladoc Health, Inc., No. 18-CV-11603. The Court notes that defendants’ post-reply
letter-brief dated April 14, 2020 (Dkt. No. 50), which was filed without first seeking or obtaining
permission, goes well beyond what was required to alert the Court to the two newly-published
decisions discussed therein. Consequently, the parties’ single joint letter is the only post-reply
letter-brief that the Court will read.

       Dated: New York, New York
              April 21, 2020

                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
